DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 and 9 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
biologically active follistatin”, however, no support for “biologically active follistatin” is found in the pending Specification.  The body of the claim further recites the same new matter. Claims 2 and 5 also present said new matter.
Starting that the Summary of the pending specification, the discussion in this matter is clear that active follistatin is obtained from a biological source containing 20follistatin. This is not the same as what is claimed.
Biologically active substances are those that include micro-nutrients that have a direct physiological effect on a plant, animal or another microorganism, the specification has no discussion toward the scope of such a claim, therefore this is new matter.

Claim 1 also newly requires “an inlet temperature up to about 390°F and/or an outlet temperature up to about 190°F”, however there is no support for these temperature ranges.  The pending specification is clear, on pg. 4 (as submitted), that spray drying is performed at an inlet temperature of about 280 °F to about 20390 °F and an outlet temperature of about 160 °F to about 190 °F.
A numerical range of up to a certain number encompasses anything below the number given.  In this case the spray drying temperatures are clearly disclosed as having a lower limit, therefore there is no support for the range under the lower limit, which the claim amendments now encompasses.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requites “biologically active follistatin”, however, the phrase "biologically active" is a relative term which renders the claim indefinite because this is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the 
type or amount of micro-nutrients having a direct physiological effect and what type such an effect would occur and how the effect is manifest (to what), therefore the scope of such a claim is unclear.  Claims 2 and 5 have the same issue.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxman (2013/0330455) in view of Williams (4,072,570).

Independent claim 1
Buxman teaches a method of making a biologically active follistatin from avian 
eggs or its components (0006), said method comprising a step of fluidized bed drying at a temperature of below 42 °C (i.e. below 107.6 °F; i.e. heat drying, i.e. drying with heat)5 to produce a powder containing active follistatin (0009).  

Buxman teaches that the active follistatin is from eggs, as the specifically claimed biologically active follistatin of claim 2, which means the claimed biologically active follistatin is provided.

Buxman teaches to dry the dried egg product is made by using freeze-drying or fluidized bed drying (0009), however, does not discuss the specifically claimed type of drying the egg product made, spray drying.

Williams also teaches method of making dried egg products, and further provides the use of spray drying (ref. clm. 1).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dried egg products, as Buxman, to include the specifically claimed method of drying, spray drying, because Williams illustrates that the art finds this specific type of drying as being suitable for similar intended uses, including methods of making dried egg products (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Spray dry temperatures
The modified teaching, in Williams, provides that the spray drying is at an inlet temperature of between 230 °F and 280 °F and an outlet temperature of between 160 °F and 190 °F (ref. clm. 1), which encompasses the claim of spray drying an egg product with at an inlet temperature of up to about Attorney Docket No.:MYOS0006US  390 °F and an outlet temperature of up to about 190 °F.

Dependent claims
As for claim 2, Buxman teaches that the biological source is an egg or portion thereof (0006).  

As for claim 103, Buxman teaches that the egg or portion thereof is avian (0006).  

As for claim 4, Buxman teaches that the avian egg or portion thereof is fertilized (0020).  

As for claim 5, Buxman teaches methods of preserving the biological source and/or resulting powder to reduce any bacterial contamination (Ex. 1).  

As for claim 206, Buxman teach preservation by high pressure treatment (Ex. 1).

As for claim 9, the modified teaching, in Williams, provides that the spray drying is at an inlet temperature of between 230 °F and 280 °F and an outlet temperature of between 160 °F and 190 °F (ref. clm. 1), which encompasses the claim of spray drying an egg product with at an inlet temperature of about 280 °F to Attorney Docket No.:MYOS0006US  about 390 °F and an outlet temperature of about 160 °F to about 190 °F.

Response to Arguments
It is asserted, that solely to compact prosecution and without prejudice, and in accordance with the Examiner's suggestion during the telephone interview conducted on August 3, 2021 and in the Interview Summary dated August 9, 2021, Applicants have amended claims 1, 2 and 5. More specifically, the claims have been amended to recite a process for production of a composition comprising biologically active follistatin comprising: providing a source comprising biologically active follistatin; and spray drying the source comprising the biologically active follistatin with heat at an inlet temperature 
In response, as noted from the Examiner Interview Summary, of 8/09/2021, no discussion was held toward the claim of a process for production of a composition comprising biologically active follistatin comprising: providing a source comprising biologically active follistatin; and spray drying the source comprising the biologically active follistatin with heat at an inlet temperature up to about 390°F and/or an outlet temperature up to about 190°F; wherein said method produces a powder containing the biologically active follistatin.  
It is further noted that new matter is added by these amendments, therefore please see the New Matter rejections above. 

It is asserted, that the MPEP 2143 and the case law state: "The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art." KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. 
& P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

As the cited combination of art does not make known all elements of the instant claimed method and is not predictive of results achieved via the claimed method in producing a powder containing the biologically active follistatin, it is respectfully submitted that the cited combination of art fails to establish a rationale supportive of obviousness of the instant claimed invention. See MPEP 2143. Withdrawal of this rejection under 35 U.S.C. 103 is therefore respectfully requested. 
In response, if Applicant has new arguments (those not previously presented) on how the claimed method in producing a powder containing the biologically active follistatin is specifically not provided by the combination above, the examiner would be happy to provide a point by point response.  Otherwise, this argument is not persuasive.
If Applicant is standing on previous arguments made, it is suggested that since the examiner and Applicant are at odds, that Applicant file for a pre-appeal conference to gain the opinion of a Supervisory Examiner and a Quality Examiner, in this matter.  
Otherwise Applicant could file an Appeal to have this argument resolved, however, currently this case does not appear to be moving forward, as the only limitations presented are new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793